Citation Nr: 1545030	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bowel incontinence, to include as secondary to service-connected lumbar disc disease.

2. Entitlement to service connection for bladder incontinence, to include as secondary to service-connected lumbar disc disease.

3. Entitlement to service connection for numbness and tingling of the right upper extremity, to include as secondary to service-connected lumbar disc disease.

4. Entitlement to service connection for numbness and tingling of the left upper extremity, to include as secondary to service-connected lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. 
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

In March 2010, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) in which she indicated her desire for a hearing before a Veterans Law Judge at a local VA office.  The Veteran was scheduled for a travel Board hearing to take place on July 15, 2015, at the RO in Waco, Texas.  

The Veteran was informed of her hearing date via a letter mailed by the RO on June 13, 2015.  On June 29, 2015, that notice was returned to RO as undeliverable.  No further attempt was made to contact the Veteran regarding her scheduled hearing and it proceeded as scheduled.  The Veteran failed to appear for the scheduled hearing; she was recorded as being a no-show and her appeal was forwarded to the Board for adjudication.  

Upon review of the notice sent on June 13, 2015, and returned as undeliverable, it is evident to the Board that, while the post office box, town, state, and zip code were correct, the RO failed to include the actual street address for the Veteran when it attempted to notify her of the scheduled hearing.  In light of this fact, the Board cannot state with any certainty that the Veteran was ever notified that her requested hearing was scheduled.  Further, there is no evidence of record that the Veteran ever intended to withdraw her hearing request.  

Because the Veteran has not been afforded the opportunity to appear as requested, the case will be remanded. 

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), taking special care to ensure that the Veteran's complete and correct address are used in sending the notice, and affording sufficient time for the Veteran and her representative to prepare for the hearing.  Thereafter, return the record to the Board in accordance with current appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




